EXHIBIT 10.1


Alco Stores, Inc.
751 Freeport Parkway
Coppell, Texas 75019
 
September 4, 2014
 
Mr. Stanley B. Latacha
N9282 Council Bay
Holmen, WI 54636


Re: Employment Agreement
 
This is your Employment Agreement (this “Agreement’) with Alco Stores, Inc., a
Kansas corporation (the “Company”).  It sets forth the terms of your employment
with the Company.
 
1.  
Your Position, Performance and Other Activities

 
(a)  
Position.  You will be employed in the position of Interim Chief Executive
Officer of the Company.

 
(b)  
Authority, Responsibilities and Reporting.  You will report directly to the
Company’s Board of Directors (the “Board’) and be given such duties, authorities
and responsibilities that are consistent with your being the most senior
executive officer of the Company as determined by the Board.

 
(c)  
Performance.  During your employment, except as permitted under Section 1(d),
you will devote your full business time and attention to the Company and will
use good faith efforts to discharge your responsibilities under this Agreement
to the best of your ability.  During your employment, your primary work place
will be at the Company’s corporate headquarters in Coppell, Texas.

 
(d)  
Other Activities.  You may (1) continue to serve as a member of the Board of
Directors of any civic or charitable boards in your individual capacity, and
(2) manage personal investments, so long as (A) these activities do not
interfere with your performance of your responsibilities under this Agreement,
and (B) any service on a civic or charitable board is approved by the Board.

 
2.  
Employment Period

 
Your employment under this Agreement will begin on September 4, 2014 (the “Start
Date”) and shall continue until the first anniversary thereof (the “Initial
Term”), unless terminated earlier pursuant to Section 5 of this Agreement.  Upon
expiration of the Initial Term, this Agreement shall automatically renew for
successive 90 day periods (each a “Renewal Term” and together with the Initial
Term, the
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Term”) unless either party provides written notice of its intention not to
extend the Term of this Agreement at least thirty (30) days’ prior to the
expiration of the Initial Term or the then-current Renewal Term.  During the
Term, you will be an “at-will” employee of the Company.
 
3.  
Your Compensation

 
(a)  
Salary.  During your employment, you will receive an annual base salary of
$437,400 (your “Salary”).  Your Salary will be paid in accordance with the
Company’s normal practices for senior executives.

 
(b)  
Bonus.

 
(i)  
For each Bonus Period (as defined below), you will be eligible to receive a
quarterly cash bonus (your  “Bonus”).  Your Bonus shall be based upon achieving
certain financial and operating targets to be established for each Bonus Period
by the Compensation Committee of the Board taking into consideration the
operating plan and budget that you provide to the Board.  If you achieve 100% of
such financial and operating targets for such Bonus Period, you will earn a
Bonus equal to 110% of your Salary earned for such Bonus Period.  If you exceed
100% of such financial and operating targets for such Bonus Period, the
Compensation Committee of the Board may authorize a larger Bonus but in no event
shall any Bonus exceed 125% of your Salary earned for such Bonus Period.  Your
Bonus will be paid in cash on a quarterly basis within sixty (60) days following
the public release of the Company’s quarterly financial results for the
applicable Bonus Period.  “Bonus Period” means each of the First Bonus Period
and any Subsequent Bonus Period.  “First Bonus Period” means the period
commencing on the Start Date and ending at the end of the fiscal
quarter.  “Subsequent Bonus Period” means each period commencing at the start of
each fiscal quarter subsequent to the First Bonus Period and ending at the end
of such fiscal quarter.  Any Bonus payments will be prorated based on changes in
Salary that may occur during the fiscal year.

 
(ii)  
You agree to reimburse the Company for, or have the Company offset against
additional amounts owed to you under this Agreement or otherwise, any Bonus paid
to you to the extent that such Bonus was paid on financial information which is
later determined to be materially overstated and results in any financial
restatement, which would have lessened the amount paid to you.

 
4.  
Other Employee Benefits

 
(a)  
Vacation.  You will be entitled to four (4) weeks of paid annual vacation during
your employment.

 
(b)  
Business Expenses.  You will be reimbursed for all reasonable business expenses,
including reasonable living expenses in the Dallas area, incurred by you in
performing your responsibilities under this Agreement in accordance with

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(c)  
company policies which may require prior approval of certain expenses and
amounts.  If any business expense is taxable, reimbursement will not be paid
later than December 31 of the year in which the expense is incurred.
 
Employee Benefit Plans.  During your employment, you will be eligible to
participate in each of the Company’s employee benefit plans, on a basis that is
at least as favorable as that provided to other senior executives of the
Company, subject to the terms of the plans.  However, nothing in this Agreement
prohibits the Company from amending any employee benefit plan in accordance with
its terms.

 
(d)  
Legal Fees; Relocation.  The Company will reimburse you for (i) reasonable legal
fees and expenses in connection with the negotiation, preparation and execution
of this Agreement, in an amount not to exceed $10,000 in the aggregate, and
(ii) reasonable relocation expenses related to your move from Holmen, Wisconsin
to Dallas, Texas, including temporary housing and travel.  Any reimbursements
made to you under this Section 4(d) will be made on or before December 31, 2014,
subject to your prior submission of appropriate supporting documentation in
accordance with the Company’s policies which may require prior approval of
certain expenses and amounts.

 
5.  
Early Termination of Your Employment

 
(a)  
No Reason Required.  You or the Company may terminate your employment at any
time for any reason, or for no reason, subject to compliance with Section 5(e).

 
(b)  
Termination by the Company for Cause.

 
(1)  
“Cause” means any of the following:

 
(A)  
Your continued failure, either due to willful action or as a result of
negligence, to perform your duties and responsibilities to the Company under
this Agreement.

 
(B)  
Your engagement in conduct which is injurious to the Company, or that harms the
reputation or financial position of the Company, unless the conduct in question
was undertaken in good faith on an informed basis with due care and with a
rational business purpose and based upon the honest belief that such conduct was
in the best interest of the Company.

 
(C)  
Your conviction of, or plea of guilty or nolo contendere to, a felony or any
other crime involving dishonesty, fraud or moral turpitude.

 
(D)  
Your being found liable in any SEC or other civil or criminal securities law
action or entering any cease and desist order with

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(E)  
respect to such action (regardless of whether or not you admit or deny
liability).
 
Your breach of your fiduciary duties to the Company which may reasonably be
expected to have a material adverse effect on the Company.

 
(F)  
Your unauthorized use or disclosure of confidential or proprietary information,
or related materials, or the violation of any of the terms of the Company’s
standard confidentiality policies and procedures.

 
(G)  
Your violation of the Company’s policies on discrimination, harassment or
substance abuse.

 
(2)  
To terminate your employment “for Cause”, the Board must determine in good faith
that Cause has occurred, the Company must comply with Section 5(e) and the
Company must deliver to you a copy of a resolution duly adopted by a majority of
the entire Board at a meeting of the Board called and held for such purpose
(after reasonable notice to you and a reasonable opportunity for you to be
heard) that finds that in the good faith opinion of the Board, Cause has
occurred and states the basis for that belief.

 
(c)  
Termination by You for Good Reason.

 
(1)  
“Good Reason” means any of the following:

 
(A)  
Any material diminution in your Salary, other than any such reduction agreed to
by you in writing.

 
(B)  
Any material diminution in your authority, duties or responsibilities, other
than any such diminution agreed to by you in writing.

 
(C)  
Any other action or inaction that constitutes a material breach by the Company
of this Agreement.

 
(2)  
The Company’s placing you on paid leave for up to ninety (90) consecutive days
while it is determining whether there is a basis to terminate your employment
for Cause will not constitute Good Reason.

 
(3)  
To terminate your employment for “Good Reason”, you must give the Company a
Termination Notice detailing why you believe a Good Reason event has occurred
and such notice must be provided to the Company within ninety (90) days of the
initial occurrence of such alleged Good Reason event.  The Company shall then
have thirty (30) days after its receipt of written notice to cure the item cited
in the written notice.  “Good

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
(d)  
Reason” will not have formally occurred with respect to the event in question,
unless and until the cure period has expired and the item remains uncured.  At
the end of the cure period, if the Company has not cured the basis for the Good
Reason termination, your obligation to serve the Company, and the Company’s
obligation to employ you under the terms of this Agreement, shall terminate
simultaneously.
 
Termination on Disability or Death.

 
(1)  
The term “Disability” means your permanent disability or incapacity as
determined in accordance with the Company’s long term or permanent disability
insurance policy, if such policy is then in effect, or if no such policy is then
in effect, such permanent disability or incapacity shall be determined by the
Company in its good faith judgment based upon your inability to perform the
essential functions of your position, with reasonable accommodation by the
Company, for a period in excess of one hundred eighty (180) days during any
period of three hundred sixty-five (365) calendar days.

 
(2)  
Your employment will terminate automatically on your death.  If you die before
your employment starts, all of the provisions of this Agreement will also
terminate and there will be no liability of any kind under this Agreement.

 
(e)  
Advance Notice Generally Required.

 
(1)  
To terminate your employment, either you or the Company must provide a written
notice of termination to the other (a “Termination Notice”)

 
(2)  
You and the Company agree to provide thirty (30) days’ advance Termination
Notice of any termination, unless your employment is terminated by the Company
for Cause or because of your Disability or death.

 
6.  
The Company’s Obligations in Connection With Your Termination

 
(a)  
General Effect.  On termination in accordance with Section 5, your employment
will end and the Company will have no further obligations to you except as
provided in this Section 6.

 
(b)  
Without Cause or for Good Reason.  If the Company terminates your employment
without Cause or you terminate for Good Reason:

 
(1)  
The Company will pay you the following through the effective date of your
termination of employment with the Company (the “Termination Date”): (A) your
unpaid Salary on the next regular payroll date, (B) your Salary for any accrued
but unused vacation on the next regular payroll date, (C) any accrued expense
reimbursements due under Sections 4(b)

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
(2)  
and 4(d), and (D) any earned but unpaid Bonus for a Bonus Period that has been
completed before the Termination Date, paid when it otherwise would have been
paid if you had remained employed by the Company (together, your “Accrued
Compensation”).  In addition, the Company will timely pay you any amounts and
provide you any benefits that are required, or to which you are entitled under
any plan, contract or arrangement of the Company in accordance with the terms of
such plans, contracts or arrangements, (together, the “Other Benefits”).
 
In addition to the amounts set forth in Section 6(b)(1), the Company will
provide you the following amounts after your “separation from service” (within
the meaning of 409A (defined in Section 12(i)) and the Treasury Regulations
thereunder), in exchange for your release of any claims in the form attached
hereto as Exhibit A, provided you sign said release and it becomes effective
within sixty (60) calendar days after such “separation from service” (the
“Release Deadline”):

 
(A)  
your then current Salary, at regular pay cycle intervals, for twelve (12) months
(the “Severance Period”), commencing in the first regular pay cycle in the
calendar month following the calendar month containing the Release Deadline,
subject to Section 12(i); and

 
(B)  
if your Termination Date occurs more than six (6) months after the commencement
of the most recent Bonus Period, your Pro-Rated Bonus, payable on the later of
(i) the first day following the Release Deadline and (ii) the date it would have
been paid if you had remained employed by the Company.  Your “Pro-Rated Bonus”
means the Bonus that you otherwise would have received had you continued to be
employed through the end of the applicable Bonus Period in which your
Termination Date occurs, payable based on the actual performance results for
such Bonus Period, multiplied by a fraction, the numerator of which is the
number of days from the beginning of such applicable Bonus Period through your
Termination Date and the denominator of which is the total number of days in
such applicable Bonus Period.

 
(c)  
For Cause or Termination Without Good Reason by Executive.  If the Company
terminates your employment for Cause or you terminate your employment without
Good Reason, the Company will pay your Accrued Compensation and provide your
Other Benefits.

 
(d)  
For Your Disability or Death.  If your employment terminates as a result of your
death or Disability, the Company will pay your Accrued Compensation and provide
your Other Benefits.  In addition, if you are terminated due to death or
Disability and the termination occurs more than six (6) months after the
commencement of the most recent Bonus Period, the Company will pay your Pro-

 
 
 
 

--------------------------------------------------------------------------------

 
Rated Bonus on the date it would have been paid if you had remained employed by
the Company.
 
7.  
Proprietary Information

 
(a)  
Definition.  “Proprietary Information” means confidential or proprietary
information, knowledge or data concerning (1) the Company’s businesses,
strategies, operations, financial affairs, organizational matters, personnel
matters, budgets, business plans, marketing plans, studies, policies,
procedures, products, ideas, processes, software systems, trade secrets and
technical know-how, (2) any other matter relating to the Company and (3) any
matter relating to customers of the Company or other third parties having
relationships with the Company.  Proprietary Information includes
(I) information regarding any aspect of your tenure as an employee of the
Company or the termination of your employment, (II) the names, addresses, and
phone numbers and other information concerning customers and prospective
customers of the Company, and (III) information and materials concerning the
personal affairs of employees of the Company.  In addition, Proprietary
Information may include information furnished to you orally or in writing
(whatever the form or storage medium) or gathered by inspection, in each case
before or after the date of this Agreement.  However, Proprietary Information
does not include information (X) that was or becomes generally available to you
on a non-confidential basis, if the source of this information was not
reasonably known to you to be bound by a duty of confidentiality, (Y) that was
or becomes generally available to the public, other than as a result of a
wrongful disclosure by you, directly or indirectly, or (Z) that you can
establish was independently developed by you without reference to any
Proprietary Information.

 
(b)  
Use and Disclosure.  You will obtain or create Proprietary Information in the
course of your involvement in the Company’s activities and may already have
Proprietary Information.  You agree that the Proprietary Information is the
exclusive property of the Company, and that, during your employment; you will
use and disclose Proprietary Information only for the Company’s benefit and in
accordance with any restrictions placed on its use or disclosure by the
Company.  After your employment, you will not use or disclose any Proprietary
Information.  In addition, nothing in this Agreement will operate to weaken or
waive any rights the Company may have under statutory or common law, or any
other agreement, to the protection of trade secrets, confidential business
information and other confidential information.

 
(c)  
Limitations.  Nothing in this Agreement prohibits you from providing truthful
testimony concerning the Company to governmental, regulatory or self-regulatory
authorities.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
8.  
Ongoing Restrictions on Your Activities

 
(a)  
General Effect.  This Section 8 applies during the Term and for the twelve (12)
month period following the Term.  This Section uses the following defined terms:

 
“Competitive Enterprise” means any business enterprise that either (1) engages
in any material activity that competes anywhere with any material activity in
which the Company is then engaged or (2) holds a 5% or greater equity, voting or
profit participation interest in any enterprise that engages in such a
competitive activity.
 
“Customer” means any customer or prospective customer of the Company to whom you
provided services, or for whom you transacted business, or whose identity became
known to you in connection with your relationship with or employment by the
Company.
 
“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.
 
(b)  
Your Importance to the Company and the Effect of this Section 8.  You
acknowledge that:

 
(1)  
In the course of your involvement in the Company’s activities, you will have
access to Proprietary Information and the Company’s customer base and will
profit from the goodwill associated with the Company.  On the other hand, in
view of your access to Proprietary Information and your importance to the
Company, if you compete with the Company for some time after your employment,
the Company will likely suffer significant harm.  In return for the benefits,
you will receive from the Company and to induce the Company to enter into this
Agreement, and in light of the potential harm, you could cause the Company, you
agree to the provisions of this Section 8.  The Company would not have entered
into this Agreement if you did not agree to this Section 8.

 
(2)  
In light of Section 8(b)(1), if you breach any provision of this Section 8, the
loss to the Company would be material but the amount of loss would be uncertain
and not readily ascertainable.

 
(3)  
This Section 8 limits your ability to earn a livelihood in a Competitive
Enterprise and your relationships with Customers.  You acknowledge, however,
that complying with this Section 8 will not result in severe economic hardship
for you or your family.

 
(c)  
Your Payment Obligations.

 
(1)  
If you fail to comply with this Section 8 during the Term and for a twelve (12)
month period thereafter, other than any isolated, insubstantial and inadvertent
failure that is not in bad faith, you will:

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(A)  
forfeit all (i) Options and other equity-based compensation (with features
similar to exercise) that have been awarded by the Company to you and not been
exercised at the time of determination and (ii) restricted stock and other
equity-based compensation (without features similar to exercise) that have been
awarded by the Company and not vested at the time of determination; and

 
(B)  
pay to the Company the amount of all gain to you within the twelve (12) months
before the time of determination from (i) the exercise of any Options and other
equity-based compensation (with features similar to exercise) that have been
awarded by the Company to you, (ii) the vesting of any restricted stock and
other equity-based compensation (without features similar to exercise) that have
been awarded by the Company to you and (iii) the forgiveness by the Company of
any loan to you.

 
(2)  
To determine the amount you owe under Section 8(c)(1)(B):

 
(A)  
The value of the Company’s common stock on any date will be calculated using the
average closing sale price of the Company’s common stock on the NASDAQ Global
Market for the twenty (20) full trading days ending on that date.

 
(B)  
Gain on the exercise of stock options and other equity-based compensation with
features similar to exercise will be based on the value of the Company’s common
stock on the date of exercise.

 
(C)  
Gain on the vesting of any restricted stock and other equity-based compensation
without features similar to exercise will be based on the value of the Company’s
common stock on the date of vesting.

 
(D)  
Gain will be determined after any income taxes that you owe as a result of
vesting, exercise or forgiveness (or would owe if the exercise or vesting
resulted in the realization of income or gain at the time for income tax
purposes) so long as you timely pay all of these taxes that you owe and you pay
to the Company any federal, state or local income tax benefit to you as a result
of paying the Company under this Section 8(c) within five (5) Business Days of
the time that you actually realize the benefit.  A “Business Day” means any day
on which banks are open for business in New York, New York.

 
(3)  
You will pay the Company under this Section 8(c) within five (5) Business Days
of notice by the Company, and the date of notice will be the date of
determination for purposes of this Section.  You will pay the Company in
cash.  However, you may choose to deliver Company stock (valued in

 
 
 
 

--------------------------------------------------------------------------------

 
 
accordance with Section 8(c)(2)) in partial or full satisfaction of your
obligation.  Your obligations under Section 8(c) are full
recourse obligations.  The Company will have the right to offset your
obligations under this Section 8(c) against any amounts
otherwise owed to you by the Company, including under this Agreement.
 
(d)  
Non-Competition.  During Term and for a twelve (12) month period thereafter, you
will not directly or indirectly:

 
(1)  
hold a 5% or greater equity, voting or profit participation interest in a
Competitive Enterprise; or

 
(2)  
associate (including as a director, officer, employee, partner, consultant,
agent or advisor) with a Competitive Enterprise.

 
(e)  
Non-Solicitation of Customers.  During the Term and for a twelve (12) month
period thereafter, you will not attempt to:

 
(1)  
Solicit any Customers to transact business with a Competitive Enterprise;

 
(2)  
cause Customers to reduce or refrain from doing any business with the Company;

 
(3)  
transact business with any Customers that would cause you to be a Competitive
Enterprise or to cause Customers to reduce or refrain from doing any business
with the Company, or

 
(4)  
interfere with or damage any relationship between the Company and a Customer.

 
(f)  
Non-Solicitation of Company Employees.  During Term and for a twelve (12) month
period thereafter, you will not attempt to Solicit anyone who is then an
employee of the Company (or who was an employee of the Company within the six
(6) months prior to your Termination Date) to resign from the Company or to
apply for or accept employment with any Competitive Enterprise.

 
(g)  
Notice to New Employers.  Before you either apply for or accept employment with
any other person or entity while any of Section 8(d), (e) or (f) is in effect,
you will provide the prospective employer with written notice of the provisions
of this Section 8 and will deliver a copy of the notice to the Company.

 
(h)  
No Public Statements.  You agree that you will not make any public statements
regarding your employment or the termination of your employment (for whatever
reason) that are not agreed to by the Company.  You agree that you will not make
any public statement that would libel, slander or disparage the Company or any
of its respective past or present officers, directors, employees or agents.  The
Company agrees that it will not make any public statement that would libel or
slander you.  This Section 8(h) is subject to Section 7(c).

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
9.  
Effect on Other Agreements; Entire Agreement

 
(a)  
This Agreement is the entire agreement between you and the Company with respect
to the relationship contemplated by this Agreement and supersedes any earlier
agreement, written or oral, with respect to the subject matter of this
Agreement.  In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement.

 
(b)  
You represent and warrant that you do not have any agreements, obligations,
relationships or commitments to any other person or entity that conflict or
would conflict with accepting this offer or fully performing your duties and
obligations of this position, including, without limitation any ongoing
obligations you may have to your former employer.  You further represent that
the credentials and information you provided to the Company (or its agents)
related to your qualifications and ability to perform this position are true and
correct.

 
10.  
Successors

 
(a)  
Payments on Your Death.  If you die and any amounts become payable under this
Agreement, we will pay those amounts to your designated beneficiaries and in the
absence thereof, your estate.

 
(b)  
Assignment by You.  You may not assign this Agreement without the Company’s
prior written consent.  Also, except as required by law, your right to receive
payments or benefits under this Agreement may not be subject to execution,
attachment, levy or similar process.  Any attempt to affect any of the preceding
in violation of this Section 10(b), whether voluntary or involuntary, will be
void.

 
(c)  
Assumption by any Surviving Company.  Before the effectiveness of any merger,
consolidation, statutory share exchange or similar transaction (including an
exchange offer combined with a merger or consolidation) involving the Company (a
“Reorganization”) or any sale, lease or other disposition (including by way of a
series of transactions or by way of merger, consolidation, stock sale or similar
transaction involving one or more subsidiaries) of all or substantially all of
the Company’s consolidated assets (a “Sale”), the Company will cause (1) the
Surviving Company to assume this Agreement in writing and (2) a copy of the
assumption to be provided to you.  After the Reorganization or Sale, the
Surviving Company will be treated for all purposes as the Company under this
Agreement.  The “Surviving Company” means (i) in a Reorganization, the entity
resulting from the Reorganization or (ii) in a Sale, the entity that has
acquired all or substantially all of the assets of the Company.

 
11.  
Disputes

 
(a)  
This Section 11 applies to any controversy or claim between you and the Company
arising out of or relating to or concerning this Agreement or any aspect

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(b)  
of your employment with the Company or the termination of that employment
(together, an “Employment Matter”).
 
Mandatory Arbitration.  Subject to the provisions of this Section 11, any
Employment Matter will be finally settled by arbitration in the County of New
York administered by the American Arbitration Association under its Employee
Arbitration Rules then in effect.  However, the rules will be modified in the
following ways: (1) the decision must not be a compromise but must be the
adoption of the submission by one of the parties, (2) each arbitrator will agree
to treat as confidential evidence and other information presented to the same
extent as the information is required to be kept confidential under Section 7,
(3) there will be no authority to amend or modify the terms of this Agreement
except as provided in Section 12(c) (and you and the Company agree not to
request any such amendment or modification), (4) a decision must be rendered
within ten (10) Business Days of the parties’ closing statements or submission
of post-hearing briefs and (5) the arbitration will be conducted before a panel
of three arbitrators, one selected by you within ten (10) days of the
commencement of arbitration, one selected by the Company in the same period and
the third selected jointly by these arbitrators (or, if they are unable to agree
on an arbitrator within thirty (30) days of the commencement of arbitration, the
third arbitrator will be appointed by the American Arbitration Association;
provided that the arbitrator shall be a partner or former partner at a
nationally recognized law firm).

 
(c)  
Limitation on Damages.  You and the Company agree that there will be no punitive
damages payable as a result of any action brought under this Agreement and agree
not to request punitive damages.

 
(d)  
Injunctions and Enforcement of Arbitration Awards.  You or the Company may bring
an action or special proceeding in a state or federal court of competent
jurisdiction sitting in the County of New York to enforce any arbitration award
under Section 11(b).  Also, the Company may bring such an action or proceeding,
in addition to its rights under Section 11(b) and whether or not an arbitration
proceeding has been or is ever initiated, to temporarily, preliminarily or
permanently enforce any part of Sections 7 and 8.  You agree that (1) your
violating any part of Sections 7 and 8 would cause damage to the Company that
cannot be measured or repaired, (2) the Company therefore is entitled to an
injunction, restraining order or other equitable relief restraining any actual
or threatened violation of those Sections, (3) no bond will need to be posted
for the Company to receive such an injunction, order or other relief, and (4) no
proof will be required that monetary damages for violations of those Sections
would be difficult to calculate and that remedies at law would be inadequate.

 
(e)  
Jurisdiction and Choice of Forum.  You and the Company irrevocably submit to the
exclusive jurisdiction of any state or federal court located in the County of
New York over any Employment Matter that is not otherwise arbitrated or resolved
according to Section11(b).  This includes any action or proceeding to compel
arbitration or to enforce an arbitration award.  Both you and the Company

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
(f)  
(1) acknowledge that the forum stated in this Section 11(e) has a reasonable
relation to this Agreement and to the relationship between you and the Company
and that the submission to the forum will apply even if the forum chooses to
apply non-forum law, (2) waive, to the extent permitted by law, any objection to
personal jurisdiction or to the laying of venue of any action or proceeding
covered by this Section 11(e) in the forum stated in this Section, (3) agree not
to commence any such action or proceeding in any forum other than the forum
stated in this Section 11(e) and (4) agree that, to the extent permitted by law,
a final and non-appealable judgment in any such action or proceeding in any such
court will be conclusive and binding on you and the Company.  However, nothing
in this Agreement precludes you or the Company from bringing any action or
proceeding in any court for the purpose of enforcing the provisions of
Section 11(b) and this Section 11(e).
 
Waiver of Jury Trial.  To the extent permitted by law, you and the Company waive
any and all rights to a jury trial with respect to any Employment Matter.

 
(g)  
Governing Law.  This Agreement will be governed by and construed in accordance
with the law of the State of Kansas applicable to contracts made and to be
performed entirely within that State.

 
12.  
General Provisions

 
(a)  
Construction

 
(1)  
References (A) to Sections are to sections of this Agreement unless otherwise
stated; (B) to any contract (including this Agreement) are to the contract as
amended, modified, supplemented or replaced from time to time; (C) to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section; (D) to any governmental authority include any successor to the
governmental authority; (E) to any plan include any programs, practices and
policies; (F) to any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority; and (G) to any affiliate of any entity are to any
person or other entity directly or indirectly controlling, controlled by or
under common control with the first entity.

 
(2)  
The various headings in this Agreement are for convenience of reference only and
in no way define, limit or describe the scope or intent of any provisions or
Sections of this Agreement.

 
(3)  
Unless the context requires otherwise, (A) words describing the singular number
include the plural and vice versa, (B) words denoting any gender

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(4)  
include all genders and (C) the words “include”, “includes” and “including” will
be deemed to be followed by the words “without limitation."
 
It is your and the Company’s intention that this Agreement not be construed more
strictly with regard to you or the Company.

 
(b)  
Withholding.  You and the Company will treat all payments to you under this
Agreement as compensation for services.  Accordingly, the Company may withhold
from any payment any taxes that are required to be withheld under any law, rule
or regulation.

 
(c)  
Severability.  If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected.  In particular, if any provision of Section 8 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.

 
(d)  
Notices.  All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed given (1) on the business day
sent, when delivered by hand during normal business hours, (2) on the business
day after the business day sent, if delivered by a nationally recognized
overnight courier or (3) on the third business day after the business day sent
if delivered by registered or certified mail, return receipt requested, in each
case to the following address (or to such other addresses as may be specified by
notice that conforms to this Section 12(d)):

 
If to you, to your address then on file with the Company’s payroll department.
 
If to the Company or any other member of the Company, to:
 
Alco Stores, Inc.
751 Freeport Parkway
Coppell, Texas 75019
Attention:  Chairman of the Board of Directors
 
(e)  
Consideration and Approvals.  This Agreement is in consideration of the mutual
covenants contained in it.  You and the Company acknowledge the receipt and
sufficiency of the consideration to this Agreement and intend this Agreement to
be legally binding.  The Company represents and warrants it has taken all
actions necessary to approve this Agreement, including the equity grants
provided by this Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(f)  
Amendments and Waivers.  Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived.  Except as this
Agreement otherwise provides, no failure or delay by you or the Company to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.

 
(g)  
Third Party Beneficiaries.  Subject to Section 10, this Agreement will be
binding on, inure to the benefit of and be enforceable by the parties and their
respective heirs, personal representatives, successors and assigns.  This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than you and the Company and your and the Company’s
permitted successors and assigns, although this Agreement will inure to the
benefit of the Company.

 
(h)  
Counterparts.  This Agreement may be executed in counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.

 
(i)  
Internal Revenue Code Section 409A.  Notwithstanding anything contained in this
Agreement to the contrary, if you are deemed by the Company at the time of your
“separation from service” with the Company to be a “specified employee,” each
within the meaning of Section 409A of the Internal Revenue Code (“409A”),
severance payments in Section 6(b)(2)(A) that otherwise would be paid in the
first six months following separation from service will instead be paid in the
seventh month following separation from service or, if earlier, within 30 days
of your death, except no delay shall apply with respect to amounts that are due
only upon an involuntary separation from service (as defined in
Section 1.409A-1(n) of the Department of Treasury Regulations), and that, when
combined with all other such payments, do not exceed the amount specified in
Section 1.409A1(b)(9)(iii)(A) of the Department of Treasury Regulations
(generally the lesser of two times annualized payor two times the compensation
limit in Section 401(a)(17) of the Internal Revenue Code), and to the extent
severance amounts are required to be delayed, such severance amounts are
considered for purposes of 409A to be separate payments from the severance
amounts that are not required to be delayed.  The Agreement shall be interpreted
to ensure that the payments made to you are exempt from, or comply with, 409A;
provided, however, that nothing in this Agreement shall be interpreted or
construed to transfer any liability for any tax (including a tax or penalty due
as a result of a failure to comply with 409A) from you to the Company or to any
other individual or entity.

 
 
 
 
 

--------------------------------------------------------------------------------

 

Very truly yours,


ALCO STORES, INC.




/s/ Robert J. Sarlls
Robert J. Sarlls
Chairman of the Board


Accepted and Agreed to:




/s/ Stanley B. Latacha
Stanley B. Latacha

 
 
 

--------------------------------------------------------------------------------

 


SEPARATION AND RELEASE AGREEMENT
 
THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made as of the ____
day of ______________, by and between Stanley B. Latacha (the “Executive”) and
Alco Stores, Inc., a Kansas corporation (the “Company”).
 
WHEREAS, the Executive’s employment as an executive of the Company has
terminated; and
 
WHEREAS, pursuant to Section 6(b)(2) of the Employment Agreement by and between
the Company and the Executive dated September 4, 2014 (the “Employment
Agreement”), the Company has agreed to pay the Executive certain amounts,
subject to the execution of this Agreement.
 
NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:
 
1. Consideration.  The Executive acknowledges that: (i) the payments set forth
in Section 6(b) of the Employment Agreement constitute full settlement of all
his rights under the Employment Agreement, (ii) he has no entitlement under any
other severance or similar arrangement maintained by the Company, and
(iii) except as otherwise provided specifically in this Agreement, the Company
does not and will not have any other liability or obligation to the
Executive.  The Executive further acknowledges that, in the absence of his
execution of this Agreement, the benefits and payments specified in Section 6(b)
of the Employment Agreement would not otherwise be due to him.
 
2. Release and Covenant Not to Sue.
 
2.1 The Executive, his heirs and representatives release, waive and forever
discharge the Company, its predecessors and successors, assigns, stockholders,
subsidiaries, parents, affiliates, officers, directors, trustees, current and
former employees, agents and attorneys, past and present and in their respective
capacities as such (the Company and each such person or entity is each referred
to as a “Released Person”) from all pending or potential claims, counts, causes
of action and demands of any kind whatsoever or nature for money or anything
else, whether such claims are known or unknown, that arose prior to the
Executive’s signing this Agreement or that relate in any way to the Executive’s
employment or termination of employment with the Company.  This release
includes, but is not limited to, any and all claims of race discrimination,
sexual discrimination, national origin discrimination, religious discrimination,
disability discrimination, age discrimination and unlawful retaliation and any
and all claims under the following: Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. § 2000e et seq.; Civil Rights Act of 1866,42 U.S.C. § 1981
et seq.; the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et
seq.; the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101, et
seq.; the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, 29 U.S.C. § 621, et seq.; Kansas Act Against
Discrimination, Chapter 44, Art. 10, K.S.A.; Employee Retirement Income Security
Act of 1974, as amended, 29 U.S.C. § 1001, et seq.; Rehabilitation Act of
1973,29 U.S.C. § 706, et seq.; any state, municipal and other local
anti-discrimination statutes; any and all claims for alleged breach of an
express or implied contract; any and all tort claims
 
 
 
 

--------------------------------------------------------------------------------

 
 
including, but not limited to, alleged retaliation for assertion of workers’
compensation rights; any and all claims under workers’ compensation law; and any
and all claims for attorney’s fees.
 
2.2 The Executive expressly represents that he has not filed a lawsuit or
initiated any other administrative proceeding against a Released Person and that
he has not assigned any claim against a Released Person.  The Executive further
promises not to initiate a lawsuit or to bring any other claim against any
Released Person arising out of or in any way related to the Executive’s
employment by the Company or the termination of that employment.  This Agreement
will not prevent the Executive from filing a charge with the Equal Employment
Opportunity Commission (or similar state agency) or participating in any
investigation conducted by the Equal Employment Opportunity Commission (or
similar state agency); provided, however, that any claims by the Executive for
personal relief in connection with such a charge or investigation (such as
reinstatement or monetary damages) would be barred.  In addition, this release
shall not affect the Executive’s rights under the Older Workers Benefit
Protection Act to have a judicial determination of the validity of this release
and waiver.
 
2.3 The foregoing will not be deemed to release the Company from (a) claims
solely to enforce this Agreement, (b) claims solely to enforce Section 6(b) of
the Employment Agreement, (c) claims solely to enforce the terms of any equity
incentive award agreement between the Executive and the Company, (d) claims for
indemnification under the Company’s Amended and Restated Bylaws and/or any
applicable indemnification agreements, and/or (e) claims to continue health care
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended or similar state law.  The foregoing will not be deemed to release any
person or entity from claims arising after the date of this Agreement, whether
under this Agreement, under the Employment Agreement or otherwise.
 
3. Restrictive Covenants.  The Executive acknowledges that the restrictive
covenants contained in Sections 7 and 8 of the Employment Agreement (the
“Restrictive Covenants”) will survive the termination of Executive’s
employment.  The Executive affirms that the Restrictive Covenants are reasonable
and necessary to protect the legitimate interests of the Company, that he
received adequate consideration in exchange for agreeing to those restrictions
and that he will abide by those restrictions.  The Company acknowledges that its
obligations contained in Section 8(h) of the Employment Agreement will survive
the termination of the Executive’s employment.
 
4. Return of Company Property.  The Executive represents and warrants that he
has returned all property belonging to the Company, including, but not limited
to, all keys, access cards, office equipment, computers, cellular telephones,
notebooks, documents, records, files, written materials, electronic information,
credit cards bearing the Company’s name, and other Company property (originals
or copies in whatever form) in the Executive’s possession or under the
Executive’s control.
 
5. Cooperation.  The Executive further agrees that, subject to reimbursement of
his reasonable expenses, he will cooperate fully with the Company and its
counsel with respect to
 
 
 

--------------------------------------------------------------------------------

 
 
any matter (including litigation, investigations, or governmental proceedings)
in which the Executive was in any way involved during his employment with the
Company; provided that such cooperation shall not unreasonably interfere with
Executive’s employment with another employer after termination of his employment
with the Company.  The Executive shall render such cooperation in a timely
manner on reasonable notice from the Company.
 
6. Rescission Right.  The Executive expressly acknowledges and recites that
(a) he has read and understands the terms of this Agreement in its entirety,
(b) he has entered into this Agreement knowingly and voluntarily, without any
duress or coercion; (c) he has been advised orally and is hereby advised in
writing to consult with an attorney with respect to this Agreement before
signing it; (d) he was provided twenty-one (21) calendar days after receipt of
this Agreement to consider its terms before signing it; and (e) he is provided
seven (7) calendar days from the date of signing to terminate and revoke this
Agreement, in which case this Agreement shall be unenforceable, null and
void.  The Executive may revoke this Agreement during those seven (7) days by
providing written notice of revocation to the Company at the address specified
in Section 12(d) of the Employment Agreement.
 
7. Challenge.  If the Executive violates or challenges the enforceability of any
provisions of the Restrictive Covenants or this Agreement, no further payments,
rights or benefits under Section 6(b)(2) of the Employment Agreement will be due
to the Executive.
 
8. Miscellaneous.
 
8.1 No Admission of Liability.  This Agreement is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company to the Executive.  There have been
no such violations, and the Company specifically denies any such violations.
 
8.2 No Reinstatement.  The Executive agrees that he will not without the consent
of the Company apply for reinstatement with the Company or seek in any way to be
reinstated, re-employed or hired by the Company in the future.
 
8.3 Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the Company and the Executive and their respective successors,
permitted assign, executors, administrators and heirs.  The Executive may not
make any assignment of this Agreement or any interest herein, by operation of
law or otherwise.  The Company may assign this Agreement to any successor to all
or substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.
 
8.4 Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.
 

 
 
 

--------------------------------------------------------------------------------

 

8.5 Entire Agreement; Amendments.  Except as otherwise provided herein, this
Agreement contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the subject matter hereof.  This Agreement may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.
 
8.6 Governing Law.  This Agreement shall be governed by, and enforced in
accordance with, the laws of the State of Kansas, without regard to the
application of the principles of conflicts of laws.
 
8.7 Counterparts and Facsimiles.  This Agreement may be executed, including
execution by facsimile signature, in multiple counterparts, each of which shall
be deemed an original, and all of which together shall be deemed to be one and
the same instrument.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, in each
case as of the date first above written.
 
EXECUTIVE


By: ______________________________  
    Stanley B. Latacha        
                              


COMPANY


ALCO STORES, INC.




By: _____________________________
 
Its:  _____________________________    
 
Date: ____________________________